                Case 8:20-bk-03608-CPM                Doc 67         Filed 05/26/20   Page 1 of 1

[Dogmaphv] [District Order Granting Motion to Appear Pro Hac Vice]




                                          ORDERED.
Dated: May 26, 2020




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                     Case No.
                                                                           8:20−bk−03608−CPM
                                                                           Chapter 11
CFRA Holdings, LLC
fka CFRA Restaurant Holdings, Inc.



________Debtor*________/

                    ORDER GRANTING MOTION TO APPEAR PRO HAC VICE
              AND DIRECTING PAYMENT TO THE UNITED STATES DISTRICT COURT

   THIS CASE came on for consideration, without hearing, of the Motion to Appear Pro Hac Vice (Document
# 63 ) ("Motion") of attorney David M. Bertenthal for representation of IHOP Restaurants LLC, IHOP and
Dine Brands Global, Inc. . Accordingly, it is ORDERED:

   1. The Motion is Granted.

   2. Attorney David M. Bertenthal is admitted to appear before this Court in this case and any related
adversary proceeding as counsel for IHOP Restaurants LLC, IHOP and Dine Brands Global, Inc. subject to
Local Rule 2090−1.

   3. Within fourteen days from the date of this order, attorney David M. Bertenthal shall pay to the Clerk, of
the United States District Court for the Middle District of Florida, an Attorney Special Admission Fee in the
amount of $150.00 and upon payment of the fee, file a Notice of Compliance with the Clerk of the U.S.
Bankruptcy Court. Procedures for Attorney Special Admission are available on the U.S. District Court's
website.

    4. Upon completion of the Court's electronic filing registration forms and requirements, the Clerk is
directed to issue attorney David M. Bertenthal , a temporary login and password to the Court's electronic
filing system (CM/ECF) with filing privileges limited to this case and any related adversary proceedings.
CM/ECF access request should be directed to the ECF Helpdesk at ecfhelp@flmb.uscourts.gov. PACER
accounts required for viewing, must be set up by the attorney through PACER at http://www.pacer.gov.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
